DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the application
This office action is response the amendment and argument filed on 09/06/2022.  The current statuses of the claims in the application are as follow: claims 41-43 are still pending and claims 1-40 have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 41-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) series of steps to guide a user to keep promise chain and providing the instructions/lessons for the user to help maintain said promise.   These limitations covers performance of the limitations of the mind or the management of personal behavior.  For example, the limitation of claims 41 discloses steps to receiving a plurality of viable promises, having a physical activation signal, showing the viable promises in an ordering number, setting promise times of the viable having a notification for the user when the time is up, receiving input from an input of broken promises, display a promise score and showing a level of sureness of the user graphically for the user to view and monitor.   These steps appear to be directed to an abstract idea that can be performed in the human mind using a pen or pencil.  As such, the examiner takes the position that these limitations are directed to the abstract idea grouping of “mental process” or “certain method of organizing human activity”.   Similarly, the limitations of the dependent claims also show the same issue, for example:
Claims 42, the steps of determine whether the one of the viable promises being broken is the excused broken promise or the unexcused broken promise, wherein only the unexcused broken promise has the negative effect on the promise score, wherein the excused broken promise and the unexcused broken promise are selected by the user can be interpreted to directed to the abstract idea grouping of “mental process” or “certain method of organizing human activity”.
Claim 43,  a learning and training phase with the one or more lessons for techniques of effective promise in responsive to a selection of the user through the selector according to a personal control score of the user  can be interpreted to directed to the abstract idea grouping of “mental process” or “certain method of organizing human activity”.
Claim 44, calculating/showing a promise score that contain personal control score of the user; promise score, wherein the excused broken promise and the unexcused broken promise are selected by the user can be interpreted to directed to the abstract idea grouping of “mental process” or “certain method of organizing human activity”.
However, the applicant’s own specification shows that these limitations are nothing more than mere instructions to apply the exception using a generic computer component.  For example, the limitations of claim 41-43 are replete with recitations of the use of generic computing element to display various information (for example, displaying a physical activation signal), receiving input from the user, using a processor to execute a program instruction, and storing information in memory module.  For example, page 8 of the applicant’s specification shows that the preferred embodiment of these program, storage device, and screen are nothing more than “iPhone App” (see “The Shield Method”).  Further reading of the applicant’s specification further support examiner’s interpretation that these limitations are nothing more than generic computing device (see applicant’s specification page 46 line 1215-1219).  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the display of information  and calculating scores amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Response to Arguments
Applicant’s arguments with respect to claims 41-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715